 



EXHIBIT 10.1

BROADCOM CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN
(as Amended and Restated March 21, 2003)

     I.     PURPOSE OF THE PLAN

          This Employee Stock Purchase Plan is intended to promote the interests
of Broadcom Corporation by providing eligible employees with the opportunity to
acquire a proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.

          Capitalized terms herein shall have the meanings assigned to such
terms in the attached Appendix.

          All share numbers in this March 21, 2003 restatement reflect (i) the
two-for-one split of the Common Stock which was effected on February 17, 1999
through the payment of a dividend of one additional share of Common Stock for
every share of Common Stock outstanding on February 5, 1999 and (ii) the
two-for-one split of the Common Stock which was effected on February 11, 2000
through the payment of a dividend of one additional share of Common Stock for
every share of Common Stock outstanding on January 31, 2000.

     II.     ADMINISTRATION OF THE PLAN

          The Plan Administrator shall have full authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code Section 423. Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.

     III.     STOCK SUBJECT TO PLAN

          A. The stock purchasable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares of Common Stock
purchased on the open market. The maximum number of shares of Common Stock
reserved for issuance over the term of the Plan shall be limited to 6,694,509
shares. Such reserve shall consist of (i) the initial share reserve of 3,000,000
shares, (ii) an increase of 3,000,000 shares authorized by the Board on March 7,
2002 and approved by the shareholders at the 2002 Annual Meeting and (iii) an
additional increase of 694,509 shares effected in January 2003 pursuant to the
automatic share increase provisions of Section III.B.

 



--------------------------------------------------------------------------------



 



          B. The number of shares of Common Stock available for issuance under
the Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan, beginning with calendar year 2003, by
an amount equal to twenty-five one hundredths of one percent (0.25%) of the
aggregate number of shares of Class A Common Stock and Class B Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed 1,000,000
shares. Subject to shareholder approval at the 2003 Annual Meeting, the
foregoing automatic share increase provision shall be revised upward so that the
number of shares of Common Stock available for issuance under the Plan shall
automatically increase on the first trading day of January each calendar year
during the remaining term of the Plan, beginning with calendar year 2004, by an
amount equal to one percent (1%) of the aggregate number of shares of Class A
Common Stock and Class B Common Stock outstanding on the last trading day in
December of the immediately preceding calendar year, but in no event shall any
such annual increase exceed 3,000,000 shares.

          C. Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, then appropriate adjustments
shall be made to (i) the maximum number and class of securities issuable under
the Plan, (ii) the maximum number and/or class of securities by which the share
reserve under the Plan is to increase each calendar year pursuant to the
provisions of Section III.B, (iii) the maximum number and class of securities
purchasable per Participant on any one Purchase Date, (iv) the maximum number
and class of securities purchasable in total by all Participants on any one
Purchase Date and (v) the number and class of securities and the price per share
in effect under each outstanding purchase right in order to prevent the dilution
or enlargement of benefits thereunder.

     IV.     OFFERING PERIODS

          A. Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

          B. Each offering period shall be of such duration (not to exceed
twenty-four (24) months) as determined by the Plan Administrator prior to the
start date of such offering period. However, the initial offering period shall
commence at the Effective Time and terminate on the last business day in April
2000. The next offering period shall commence on the first business day in May
2000, and subsequent offering periods shall commence as designated by the Plan
Administrator.

          C. Each offering period shall be comprised of a series of one or more
successive Purchase Intervals. Purchase Intervals shall run from the first
business day in May each year to the last business day in October of the same
year and from the first business day in

2



--------------------------------------------------------------------------------



 



November each year to the last business day in April of the following year.
However, the first Purchase Interval in effect under the initial offering period
shall commence at the Effective Time and terminate on the last business day in
October 1998.

          D. Should the Fair Market Value per share of Common Stock on any
Purchase Date within an offering period be less than the Fair Market Value per
share of Common Stock on the start date of that offering period, then that
offering period shall automatically terminate immediately after the purchase of
shares of Common Stock on such Purchase Date, and a new offering period shall
commence on the next business day following such Purchase Date. The new offering
period shall have a duration of twenty (24) months, unless a shorter duration is
established by the Plan Administrator within five (5) business days following
the start date of that offering period.

     V.     ELIGIBILITY

          A. Each individual who is an Eligible Employee on the start date of
any offering period under the Plan may enter that offering period on such start
date or on any subsequent Quarterly Entry Date within that offering period,
provided he or she remains an Eligible Employee.

          B. Each individual who first becomes an Eligible Employee after the
start date of an offering period may enter that offering period on any
subsequent Quarterly Entry Date within that offering period on which he or she
is an Eligible Employee.

          C. Each corporation acquired by the Corporation at any time after
March 7, 2002 pursuant to a transaction in which that acquired corporation is to
be maintained as a separate Corporate Affiliate shall automatically become a
Participating Corporation effective as of the first Quarterly Entry Date
coincident with or next following the effective date of the acquisition.

          D. The date an individual enters an offering period shall be
designated his or her Entry Date for purposes of that offering period.

          E. To participate in the Plan for a particular offering period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before his or her scheduled Entry Date.

     VI.     PAYROLL DEDUCTIONS

          A. The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of fifteen
percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:

3



--------------------------------------------------------------------------------



 





       (i) The Participant may, at any time during the offering period, reduce
his or her rate of payroll deduction, by filing the appropriate form with the
Plan Administrator. Effective for all offering periods beginning on or after
May 1, 2003, the reduction shall become effective on the first pay day of the
month following the month in which such form is filed, and there shall be no
limit on the number of such reductions a Participant may effect during a
Purchase Interval.1          (ii) The Participant may, at any time during the
offering period, increase the rate of his or her payroll deduction by filing the
appropriate form with the Plan Administrator. Effective for all offering periods
beginning on or after May 1, 2003, the new rate (which may not exceed the
fifteen percent (15%) maximum) shall become effective on the first pay day of
the month following the month in which such form is filed, and there shall be no
limit on the number of such increases a Participant may effect during a Purchase
Interval.2

          B. Payroll deductions shall begin on the first pay day following the
Participant’s Entry Date into the offering period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be required
to be held in any segregated account or trust fund and may be commingled with
the general assets of the Corporation and used for general corporate purposes.

          C. Payroll deductions shall automatically cease upon the termination
of the Participant’s purchase right in accordance with the provisions of the
Plan.

          D. The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.

     VII.     PURCHASE RIGHTS

          A. Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant’s Entry Date into the
offering period and shall provide the Participant with the right to purchase
shares of Common Stock, in a series of successive installments over the



--------------------------------------------------------------------------------

     1 For offering periods beginning prior to May 1, 2003, no Participant may
effect more than one (1) such reduction per Purchase Interval, and any such
permissible reduction will become effective as soon as possible following the
filing of the elected reduction with the Plan Administrator.

     2 For offering periods beginning prior to May 1, 2003, any increase in the
rate of payroll deduction will only become effective as of the start of the
Purchase Interval immediately following the filing of the elected increase with
the Plan Administrator, and the Participant is accordingly allowed only one such
increase per Purchase Interval.

4



--------------------------------------------------------------------------------



 



remainder of such offering period, upon the terms set forth below. The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

          Under no circumstances shall purchase rights be granted under the Plan
to any Eligible Employee if such individual would, immediately after the grant,
own (within the meaning of Code Section 424(d)) or hold outstanding options or
other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or any Corporate Affiliate.

          B. Exercise of the Purchase Right. Each purchase right shall be
automatically exercised in installments on each successive Purchase Date within
the offering period, and shares of Common Stock shall accordingly be purchased
on behalf of each Participant on each such Purchase Date. The purchase shall be
effected by applying the Participant’s payroll deductions for the Purchase
Interval ending on such Purchase Date to the purchase of whole shares of Common
Stock at the purchase price in effect for the Participant for that Purchase
Date.

          C. Purchase Price. The purchase price per share at which Common Stock
will be purchased on the Participant’s behalf on each Purchase Date within the
offering period shall be equal to eighty-five percent (85%) of the lower of (i)
the Fair Market Value per share of Common Stock on the Participant’s Entry Date
into that offering period or (ii) the Fair Market Value per share of Common
Stock on that Purchase Date.

          D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed Six Thousand (6,000) shares, subject to periodic adjustments in the event
of certain changes in the Corporation’s capitalization. In addition, the maximum
number of shares of Common Stock purchasable in total by all Participants on any
one Purchase Date in any offering period beginning on or after November 1, 2002
shall not exceed One Million Two Hundred Thousand (1,200,000) shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. However, the Plan Administrator shall have the discretionary
authority, exercisable prior to the start of any offering period under the Plan,
to increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in total by all Participants on each Purchase
Date during that offering period.

          E. Excess Payroll Deductions. Any payroll deductions not applied to
the purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in
total by all Participants on such Purchase Date shall be promptly refunded.

5



--------------------------------------------------------------------------------



 



          F. Withdrawal from Plan/Termination of Purchase Right: The following
provisions shall govern the withdrawal or the termination of outstanding
purchase rights:



       (i) A Participant may, at any time prior to the next scheduled Purchase
Date in the offering period, withdraw from the Plan by filing the appropriate
form with the Plan Administrator (or its designate), and no further payroll
deductions shall be collected from the Participant with respect to the offering
period in which such withdrawal occurs. Any payroll deductions collected during
the Purchase Interval in which such withdrawal occurs shall, at the
Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
withdrawal, then the payroll deductions collected with respect to the terminated
right shall be refunded as soon as possible.          (ii) In order to resume
participation in the Plan, such individual must re-enroll in the Plan (by making
a timely filing of the prescribed enrollment forms) on or before any
subsequently scheduled Quarterly Entry Date.          (iii) Should the
Participant cease to remain an Eligible Employee for any reason (including
death, disability or change in status) while his or her purchase right remains
outstanding, then that purchase right shall immediately terminate, and all of
the Participant’s payroll deductions for the Purchase Interval in which the
purchase right so terminates shall be immediately refunded. However, should the
Participant cease to remain in active service by reason of an approved unpaid
leave of absence, then the Participant shall have the right, exercisable up
until the last business day of the Purchase Interval in which such leave
commences, to (a) withdraw all the payroll deductions collected to date on his
or her behalf for that Purchase Interval or (b) have such funds held for the
purchase of shares on his or her behalf on the next scheduled Purchase Date. In
no event, however, shall any further payroll deductions be collected on the
Participant’s behalf during such leave. Upon the Participant’s return to active
service (i) within ninety (90) days following the commencement of such leave or
(ii) prior to the expiration of any longer period for which such Participant’s
right to reemployment with the Corporation is guaranteed by either statute or
contract, his or her payroll deductions under the Plan shall automatically
resume at the rate in effect at the time the leave began, unless the Participant
withdraws from the Plan prior to his or her return. An individual who returns to
active employment following a leave of absence which exceeds in duration the
applicable (i) or (ii) time period shall be treated as a new Employee for
purposes of subsequent participation in the Plan and must accordingly re-enroll
in the Plan (by making a timely filing of the prescribed enrollment forms) on or
before his or her scheduled Entry Date into the offering period.

6



--------------------------------------------------------------------------------



 



          G. Change in Control. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions of each Participant for
the Purchase Interval in which such Change in Control occurs to the purchase of
whole shares of Common Stock at a purchase price per share equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the Participant’s Entry Date into the offering period in which such
Change in Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation
applicable to the maximum number of shares of Common Stock purchasable in total
by all Participants.

          The Corporation shall use its best efforts to provide at least ten
(10)-days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

          H. Proration of Purchase Rights. Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

          I. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

          J. Shareholder Rights. A Participant shall have no shareholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant’s behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.

     VIII.     ACCRUAL LIMITATIONS

          A. No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

7



--------------------------------------------------------------------------------



 



          B. For purposes of applying such accrual limitations to the purchase
rights granted under the Plan, the following provisions shall be in effect:



       (i) The right to acquire Common Stock under each outstanding purchase
right shall accrue in a series of installments on each successive Purchase Date
during the offering period on which such right remains outstanding.    
     (ii) No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value per share on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.

          C. If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions which the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.

          D. In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.

     IX.     EFFECTIVE DATE AND TERM OF THE PLAN

          A. The Plan was adopted by the Board on February 3, 1998 and became
effective at the Effective Time. However, no purchase rights granted under the
Plan were exercised, and no shares of Common Stock were issued hereunder, until
(i) the Plan had been approved by the shareholders of the Corporation and (ii)
the Corporation had complied with all applicable requirements of the 1933 Act
(including the registration of the shares of Common Stock issuable under the
Plan on a Form S-8 registration statement filed with the Securities and Exchange
Commission), all applicable listing requirements of any stock exchange (or the
Nasdaq National Market, if applicable) on which the Common Stock is listed for
trading and all other applicable requirements established by law or regulation.

          B. Unless sooner terminated by the Board, the Plan shall terminate
upon the earliest of (i) the last business day in April 2008, (ii) the date on
which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan or (iii) the date on which
all purchase rights are exercised in connection with a Change in Control. No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.

8



--------------------------------------------------------------------------------



 



     X.     AMENDMENT/TERMINATION OF THE PLAN

          A. The Board may alter, amend, suspend or terminate the Plan at any
time to become effective immediately following the close of any Purchase
Interval. However, the Plan may be amended or terminated immediately upon Board
action, if and to the extent necessary to assure that the Corporation will not
recognize, for financial reporting purposes, any compensation expense in
connection with the shares of Common Stock offered for purchase under the Plan,
should the financial accounting rules applicable to the Plan at the Effective
Time be subsequently revised so as to require the Corporation to recognize
compensation expense in the absence of such amendment or termination.

          B. In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s shareholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.

          C. On March 7, 2002, the Board amended the Plan to (i) increase the
number of shares of Common Stock authorized for issuance under the Plan by an
additional 3,000,000 shares and (ii) to implement an automatic share increase
feature pursuant to the provisions of Section III.B. The amendment was approved
by the shareholders at the 2002 Annual Meeting.

          D. On October 31, 2002, the Board amended the Plan to increase the
number of shares of Common Stock purchasable in total by all Participants on
each Purchase Date within any offering period beginning on or after November 1,
2002 from 600,000 to 1,200,000 shares.

          E. On March 21, 2003, the Board amended the Plan to (i) revise the
automatic share increase provisions of Section III.B upward so that so that the
number of shares of Common Stock available for issuance under the Plan shall
automatically increase on the first trading day of January each calendar year
during the remaining term of the Plan, beginning with calendar year 2004, by an
amount equal to one percent (1%) of the aggregate number of shares of Class A
Common Stock and Class B Common Stock outstanding on the last trading day in
December of the immediately preceding calendar year, but in no event shall any
such annual increase exceed 3,000,000 shares, (ii) allow Participants who
withdraw from an offering period to rejoin the Plan on any subsequently
scheduled Quarterly Entry Date and, effective for all of offering periods
beginning on or after May 1, 2003, (iii) remove the limitation on the number of
times a Participant may change his or her rate of payroll deduction during a
Purchase Interval.

     XI.     GENERAL PROVISIONS

          A. All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation; however, each Plan Participant shall bear all
costs and expenses incurred by such individual in the sale or other disposition
of any shares purchased under the Plan.

9



--------------------------------------------------------------------------------



 



          B. Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.

          C. The provisions of the Plan shall be governed by the laws of the
State of California without resort to that State’s conflict-of-laws rules.

          D. The Corporation and each Participating Corporation shall have the
right to take whatever steps the Plan Administrator deems necessary or
appropriate to comply with all applicable federal, state, local and employment
tax withholding requirements, and the Corporation’s obligations to deliver
shares under this Plan shall be conditioned upon compliance with all such
withholding tax requirements. Without limiting the generality of the foregoing,
the Corporation and each Participating Corporation shall have the right to
withhold taxes from any other compensation or other amounts which it may owe to
the Participant, or to require the Participant to pay to the Corporation or the
Participating Corporation the amount of any taxes which the Corporation or the
Participating Corporation may be required to withhold with respect to such
shares. In this connection, the Plan Administrator may require the Participant
to notify the Plan Administrator, the Corporation or a Participating Corporation
before the Participant sells or otherwise disposes of any shares acquired under
the Plan.

10



--------------------------------------------------------------------------------



 



Schedule A

Corporations Participating in
Employee Stock Purchase Plan
As of March 21, 2003

Broadcom Corporation

Altima Communications, Inc.

AltoCom, Inc.

Broadcom Asia Distribution Pte. Ltd.

Broadcom Canada Ltd.

Broadcom HomeNetworking, Inc.

Broadcom Japan K.K.

Broadcom India Private Limited

Broadcom Israel Ltd.

Broadcom Netherlands B.V.

Broadcom Singapore Pte Ltd.

Broadcom Taiwan Corporation

Broadcom UK Ltd.

ServerWorks Corporation

 



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under the Plan:

          A. Board shall mean the Corporation’s Board of Directors.

          B. Cash Earnings shall mean the (i) base salary payable to a
Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan plus
(ii) all overtime payments, bonuses, commissions, current profit-sharing
distributions and other incentive-type payments received during such period.
Such Cash Earnings shall be calculated before deduction of (A) any income or
employment tax withholdings or (B) any pre-tax contributions made by the
Participant to any Code Section 401(k) salary deferral plan or any Code
Section 125 cafeteria benefit program now or hereafter established by the
Corporation or any Corporate Affiliate. However, Cash Earnings shall not include
any contributions (other than Code Section 401(k) or Code Section 125
contributions deducted from such Cash Earnings) made by the Corporation or any
Corporate Affiliate on the Participant’s behalf to any employee benefit or
welfare plan now or hereafter established.

          C. Change in Control shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:



       (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction,    
     (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or          (iii) the acquisition, directly or indirectly by any
person or related group of persons (other than the Corporation or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s shareholders.

          D. Code shall mean the Internal Revenue Code of 1986, as amended.

          E. Common Stock shall mean the Corporation’s Class A common stock.

          F. Corporate Affiliate shall mean any parent or subsidiary corporation
of the Corporation (as determined in accordance with Code Section 424), whether
now existing or subsequently established.

A-1



--------------------------------------------------------------------------------



 



          G. Corporation shall mean Broadcom Corporation, a California
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Broadcom Corporation which shall by appropriate action
adopt the Plan.

          H. Effective Time shall mean the time at which the Underwriting
Agreement was executed and the Common Stock priced for the initial public
offering. Any Corporate Affiliate which becomes a Participating Corporation
after such Effective Time shall designate a subsequent Effective Time with
respect to its employee-Participants.

          I. Eligible Employee shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five
(5) months per calendar year for earnings considered wages under Code
Section 3401(a).

          J. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan. The earliest
Entry Date under the Plan shall be the Effective Time.

          K. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:



       (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq National Market. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.          (ii) If the Common
Stock is at the time listed on any Stock Exchange, then the Fair Market Value
shall be the closing selling price per share of Common Stock on the date in
question on the Stock Exchange determined by the Plan Administrator to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.          (iii) For purposes of the initial offering period
which began at the Effective Time, the Fair Market Value shall be deemed to be
equal to the price per share at which the Common Stock was sold in the initial
public offering pursuant to the Underwriting Agreement.

          L. 1933 Act shall mean the Securities Act of 1933, as amended.

A-2



--------------------------------------------------------------------------------



 



          M. Participant shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.

          N. Participating Corporation shall mean the Corporation and such
Corporate Affiliate or Affiliates as may be authorized from time to time by the
Board to extend the benefits of the Plan to their Eligible Employees. The
Participating Corporations in the Plan are listed in attached Schedule A.

          O. Plan shall mean the Corporation’s 1998 Employee Stock Purchase
Plan, as set forth in this document.

          P. Plan Administrator shall mean the committee of two (2) or more
Board members appointed by the Board to administer the Plan.

          Q. Purchase Date shall mean the last business day of each Purchase
Interval. The initial Purchase Date shall be October 30, 1998.

          R. Purchase Interval shall mean each successive six (6)-month period
within the offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant.

          S. Quarterly Entry Date shall mean the first business day in February,
May, August and November each year on which an Eligible Employee may first enter
an offering period. The first such Quarterly Entry Date shall be August 2, 1999.

          T. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.

          U. Underwriting Agreement shall mean the agreement between the
Corporation and the underwriter or underwriters managing the initial public
offering of the Common Stock.

A-3